DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 14, the phrase "may not" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Furthermore, the phrase “occupy shape of the optical fibre ribbon” is indefinite in light of the specification. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Patent No. 9,046,670 to White (hereinafter “White”).
In re claim 1, White discloses a method of manufacturing an optical fibre ribbon, see FIG. 2, comprising: 
applying a matrix material (204) along a longitudinal length of a plurality of optical fibres (201), wherein the matrix material (204) is applied throughout circumference of each of the plurality of optical fibres (201) in a corrugated shape, wherein the matrix material (204) has thickness in range of less than 10 microns.  See columns 5-7 of White for further details. 

In re claim 2, each of the plurality of optical fibres (201) has a core diameter of less than 250 microns.

In re claim 3, the optical fibre ribbon of Example 1 of White has a height equal to about 266 microns which equals the fiber outer diameter of 250 microns + twice the thickness of the adhesive material (8 microns).

In re claim 4, as seen in FIG. 2, the plurality of optical fibres (201) touch each other, wherein each of the plurality of optical fibres (201) comprises a first point of overlapping and a second point of overlapping of matrix material (204), wherein the first point of overlapping and the second point of overlapping of matrix material (204) inherently makes an angle (φ) with a horizontal axis (x) from centre of each of the plurality of optical fibres (201), wherein the angle (φ) inherently has value in range of about 15 degrees to 35 degrees because the angle θh shown 

In re claim 5, the matrix material (204) has shape similar to shape of the plurality of optical fibres (201).

In re claim 6, the matrix material (204) may or may not occupy shape of the optical fibre ribbon.

In re claim 7, the matrix material (204) is an adhesive material.

In re claim 8, the matrix material (204) is made up of UV-acrylate resin material.

In re claim 9, as mentioned in col. 7, lines 17-20 of White, “[e]mbodiments of the present disclosure include an optical fiber ribbon where the diameter of each of the optical cores is about 8 to 250 µm. In another embodiment, the optical fiber ribbon comprises about 2 to 24 polymer optical fibers”.  Thus, an optical fibre ribbon having a width of about 2.5 millimetre-3.2 millimetre corresponding to 12 optical fibres is inherently within the scope of White’s disclosure because White discloses a range of “2 to 24 polymer optical fibers” with each optical fibre having a diameter with a range of “8 to 250 µm”.  Alternatively, it would have been obvious to select a desired number of optical fibers and a desired fiber diameter to obtain the invention of claim 9 using the aforementioned ranges disclosed by White. 
In re claim 10, White discloses a method of manufacturing an optical fibre ribbon see FIG. 2,  comprising: 
applying a matrix material (204) along a longitudinal length of a plurality of optical fibres (201), wherein the matrix material (204) is applied throughout circumference of each of the plurality of optical fibres (201) in a corrugated shape, wherein the optical fibre ribbon of Example 1 of White has a height equal to about 266 microns which equals the fiber outer diameter of 250 microns + twice the thickness of the adhesive material (8 microns).  See columns 5-7 of White for further details.

In re claim 11, each of the plurality of optical fibres (201) has a core diameter of less than 250 microns.

In re claim 12, the matrix material (204) has thickness in range of less than 10 microns

In re claim 13, the matrix material (204) has shape similar to shape of the plurality of optical fibres (201) as seen in FIG. 2.

In re claim 14, the matrix material (204) may or may not occupy shape of the optical fibre ribbon.

In re claim 15, the matrix material (204) is an adhesive material.

In r claim 16, the matrix material (204) is made up of UV-acrylate resin material.
In re claim 17, as mentioned in col. 7, lines 17-20 of White, “[e]mbodiments of the present disclosure include an optical fiber ribbon where the diameter of each of the optical cores is about 8 to 250 µm. In another embodiment, the optical fiber ribbon comprises about 2 to 24 polymer optical fibers”.  Thus, an optical fibre ribbon having a width of about 2.5 millimetre-3.2 millimetre corresponding to 12 optical fibres is inherently within the scope of White’s disclosure because White discloses a range of “2 to 24 polymer optical fibers” with each optical fibre having a diameter with a range of “8 to 250 µm”.  Alternatively, it would have been obvious to select a desired number of optical fibers and a desired fiber diameter to obtain the invention of claim 9 using the aforementioned ranges disclosed by White. 

Claim(s) 1-8 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Patent No. 7,151,879 to Ishikawa (hereinafter “Ishikawa”).
The limitations of claims 1-7 and 10-15 are mentioned in column 22, line 29 to col. 24, line 7 and column 26, line 38 to col. 28, line 59 of Ishikawa. The limitations of claims 8 and 16 are mentioned in col. 19, lines 3-34 of Ishikawa. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claim 1 or 10 above.
In re claims 9 and 17, Ishikawa only differs in that he does not expressly mention that his optical fibre ribbon has width of about 2.5 millimetre-3.2 millimetre corresponding to 12 optical fibres, wherein each optical fibre has diameter of about 200 micron. As mentioned at col. 3, lines 39 of Ishikawa, however, 12-fibered optical fiber ribbons were known in the art. Thus, it would have been obvious to use a standard fiber count of 12 optical fibers in the fibre ribbon of Ishikawa. As further mentioned at col. 15, lines 36-41 of Ishikawa, adjusting a cross-sectional area, i.e., diameter, of the optical fiber can decrease PMD. Thus, it would have also been obvious to use optical fibers with a diameter of about 200 microns in Ishikawa’s fiber ribbon in order to achieve an appropriate PMD. Since 12 optical fibers multiplied by a diameter of 200 microns equals a width of 2.4 millimeters and the matrix material (112) of Ishikawa has a thickness of between 5-20 microns, a fiber ribbon width of about 2.5 millimeters would have been easily achieved by simply adjusting the fiber count and the fiber diameter of Ishikawa, for the reasons already mentioned, thereby obtaining the invention specified by claims 9 and 17. Therefore, it would have been obvious to one of ordinary skill in the art to obtain the invention specified by claims 9 and 17 in view of Ishikawa.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
March 23, 2022